Name: Commission Regulation (EC) No 1294/96 of 4 July 1996 laying down detailed rules for the application of Council Regulation (EEC) No 822/87 as regards harvest, production and stock declarations relating to wine- sector products
 Type: Regulation
 Subject Matter: agricultural activity;  production;  cultivation of agricultural land;  information and information processing;  distributive trades
 Date Published: nan

 Avis juridique important|31996R1294Commission Regulation (EC) No 1294/96 of 4 July 1996 laying down detailed rules for the application of Council Regulation (EEC) No 822/87 as regards harvest, production and stock declarations relating to wine- sector products Official Journal L 166 , 05/07/1996 P. 0014 - 0027COMMISSION REGULATION (EC) No 1294/96 of 4 July 1996 laying down detailed rules for the application of Council Regulation (EEC) No 822/87 as regards harvest, production and stock declarations relating to wine-sector productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EC) No 1544/95 (2), and in particular Articles 3 (4) and 81 thereof,Whereas Commission Regulation (EEC) No 3929/87 of 17 December 1987 on harvest, production and stock declarations relating to wine-sector products (3), as last amended by Regulation (EC) No 330/96 (4), has been amended substantially; whereas, for reasons of clarity, the said Regulation should be recast on the occasion of the latest amendments;Whereas, under Article 3 of Regulation (EEC) No 822/87, producers of grapes intended for wine-making and producers of must and wine are required to make harvest declarations in respect of the most recent harvest; whereas the said Article also lays down that producers of must and wine, and commercial operators other than retailers, must declare their stocks at the end of the wine year;Whereas, for the purposes of Article 39 of Regulation (EEC) No 822/87, not only should the quantity produced be known but also the yield per hectare from which it was obtained; whereas, in certain cases, that information can only be worked out from the figures for the quantity of grapes obtained by the producer; whereas provision should therefore be made not only for a wine production declaration but also for a grape harvest declaration;Whereas certain information provided by way of the various declarations must, inter alia, enable the Commission to draw up, at the beginning of each year, the forward estimate provided for in Article 31 of Regulation (EEC) No 822/87;Whereas, in order to facilitate market management operations, a time limit should be laid down for making declarations; whereas, given that harvesting takes place at different times in different Member States, the deadlines for declarations by producers should be staggered; whereas provisions should also be made to oblige operations selling wine sector products before the dates specified for declarations to make declarations;Whereas it is unnecessary to require producers who can provide all the necessary information by way of a single declaration, namely that relating to wine production, to make two declarations;Whereas very small producers may be exempted since their production taken together accounts for a relatively modest percentage of Community production;Whereas the arrangements applicable to cooperative wineries should be specified; whereas small grape producers who are members of cooperative wineries and who deliver their entire harvest to them should also be exempted, as should those who keep a small quantity of grapes for their own requirements;Whereas, in order to facilitate the application of this Regulation, while allowing Member States to decide the precise form in which operators should notify the particulars which must be included in the declarations, provision should be made for the said particulars to be in tabular form; whereas it is necessary both to lay down time limits by which Member States must centralize and forward to the Commission the data they have collected, and to specify the manner in which the latter should be forwarded;Whereas, under Article 31 (2) of Regulation (EEC) No 822/87, the forward estimate must show the proportion of table wines and quality wines produced in specified regions, hereinafter called 'quality wines psr`, within the meaning of Council Regulation (EEC) No 823/87 (5), as last amended by Regulation (EC) No 3011/95 (6); whereas the declarations by operators and the stock estimates to be notified by the Member States should therefore be broken down on that basis; whereas the category 'other wines` should also be defined in keeping with the classification of vine varieties that may be cultivated in the Community, established by Commission Regulation (EEC) No 3800/81 (7), as last amended by Regulation (EC) No 2276/95 (8);Whereas implementation of the intervention measures and distillation operations referred to in Articles 36 and 39 of Regulation (EEC) No 822/87 calls for detailed knowledge of a series of particulars in respect of each production unit, in particular those concerning the categories of products obtained, sold or purchased and the yield per hectare of the areas under vines;Whereas information relating to yield and/or area could be inaccurate where the declarant did not have appropriate means of verification at his disposal; whereas provision should therefore be made in such cases for penalties varying according to the seriousness of the inaccuracies in declarations;Whereas the arrangements with regard to penalties in force to the present time did not allow a sufficient degree of proportionality with regard to the omissions or errors detected in a declaration submitted by a wine-grower; whereas, therefore, Member States that have complete, up-to-date vineyard registers should be allowed to use that information where necessary and to adjust the penalty according to the correction made;Whereas, for the purpose of drawing up the forward estimate, Member States should make certain estimates concerning harvests and stocks before producers and merchants have made their declarations;Whereas the application of the measures provided for in connection with the common organization of the market calls for plentiful and objective data on the situation and prospects of the Community's wine market; whereas, however, Member States may provide for measures to ensure the confidentiality of the information concerned;Whereas in some Member States the classification of wines as quality wines psr or table wine takes place long after the dates laid down for the submission of harvest and production declarations; whereas, when the intervention measures provided for in Regulation (EEC) No 822/87 are activated; this situation may induce producers in these Member States to classify their production in one or other category depending on whether the measures adopted entail advantages or obligations; whereas this eventuality may seriously disrupt the management of the market and must therefore be avoided; whereas it should therefore be laid down that only data relating to the quantities of table wine which are entered in the declarations may be used for the application of any intervention measure;Whereas adequate information about production and stocks in the wine sector can only be acquired, under present circumstances, from declarations regarding harvests and stocks submitted by the various parties concerned: whereas appropriate measures should therefore be taken to ensure that the said declarations are submitted by those concerned and that they are complete and accurate by providing for penalties to be applied in the event of failure to submit a declaration or where a declaration is incorrect or incomplete; whereas, to facilitate the processing of data relating to declarations each declaration presented in a competent administrative unit should be considered separately from any others the same producer may have presented in other administrative units in the Member State;Whereas Council Regulation (EEC) No 2392/86 (9), as last amended by Regulation (EC) No 1549/95 (10), provides for the establishment of a Community vineyard register; whereas the Member States with a complete register should be allowed to use certain data from that register if the declaration does not provide for such data;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:CHAPTER I Stock declarations Article 1 1. Natural or legal persons or groups of such persons who harvest grapes, hereinafter referred to as 'harvesters`, shall submit each year to the competent authorities designated by the Member States a harvest declaration in the administrative unit specified, containing at least the information specified in Table A of Annex I and, where appropriate, Table Aa of Annex I.Member States may, where appropriate, authorize the presentation of one declaration per holding.2. The following shall not be required to submit a harvest declaration:(a) harvesters whose entire grape production is intended for consumption unprocessed or for drying or for processing directly into grape juice;(b) harvesters whose holdings comprise less than 10 ares of vines and of whose harvest no part has been or will be marketed in any form whatsoever;(c) harvesters whose holdings comprise less than 10 ares of vines and who deliver their entire production harvested to the cooperative winery of group to which they belong. In such case harvesters must provide the cooperative winery or group with delivery declarations specifying:(i) the name, first name and address of the wine-grower,(ii) the quantity of grapes delivered,(iii) the area and location of the vines concerned,The cooperative winery or group shall check the accuracy of the data contained in the delivery declaration against the information at its disposal.3. By way of derogation from the first subparagraph of paragraph 1, and without prejudice to the obligations resulting from Article 3, Member States may exempt from the obligation to submit harvest declarations:(a) harvesters who themselves process the whole of their harvest of grapes into wine or cause it to be processed on their behalf;(b) harvesters associated with or belonging to a wine cooperative or group who deliver the whole of their harvest to that wine cooperative or group as wine and/or must.Article 2 1. The area to be entered in the declaration referred to in Article 1 shall be the area of vineyard in production in the administrative unit specified by the Member State.2. The yield per hectare to be entered in the declarations referred to in Article 1 shall be determined by making the relation, for each of the categories of vineyard contained in Table A of Annex I, between the total quantity of grapes harvested and the area referred to in paragraph 1 from which they were obtained.However, in Member States where wine-growing areas are not broken down according to the categories of vineyard referred to in the first subparagraph, the yield per hectare to be entered in the harvest declaration shall be the average yield obtained on the holding of the declarant.CHAPTER II Production, treatment and/or marketing declarations Article 3 1. Natural or legal persons or groups of such persons, including wine-making cooperatives, who from the current year's harvest have produced wine, and/or hold, on the dates specified in Article 11 (1), products other than wine, shall submit each year to the competent authorities designated by the Member States a production declaration containing at least the information specified in Table B of Annex I.2. Member States may lay down that natural or legal persons or groups of such persons, including wine-making cooperatives, who, before the dates specified in Article 11 (1), have treated and/or marketed products upstream of wine for the current marketing year shall submit to the competent authorities a treatment and/or marketing declaration containing at least the information specified in Table B.3. The harvesters referred to in Article 1 (2) and producers who obtain, by vinification on their premises of products bought in, less than 10 hectolitres of wine which has not been or will not be marketed in any form whatsoever, shall not be required to submit a production declaration or, where applicable, a treatment or marketing declaration.Exemption from the obligation to submit a production declaration shall also be granted to harvesters belonging to a cooperative winery that is required to submit a declaration, who deliver their entire production of grapes to that winery but reserve the right to obtain by vinification for their family consumption a quantity of wine not exceeding 10 hectolitres.4. Where use is made of the option provided for in Article 1 (3), the production declaration referred to in paragraph 1 must contain all the information necessary for determining the yield per hectare obtained on the holdings of each of the harvesters.5. In the case of natural or legal persons or groups of such persons who buy products upstream of wine which they sell to wine producers before the dates specified in Article 11 (1), Member States shall take the necessary steps to enable the wine producers to obtain the various items of information which they must give in the declaration referred to in paragraphs 1 and 2, in particular the information relating to the yield per hectare of the products used.Article 4 Operators having delivered to third parties products, other than wine, covered by this Regulation shall provide those to whom such products have been delivered with written notification of the yield per hectare entered on the declarations referred to in Articles 1 and 3, for the products in question within a time limit to be determined by the Member States.This time limit shall ensure that those to whom such products have been delivered and who are under the obligation to declare their production will receive the aforesaid notification in good time.Article 5 1. Notwithstanding Articles 3 and 4, Member States which have, in accordance with Regulation (EEC) No 2392/86, established an annually updated vineyard register or similar administrative control instrument may release the natural or legal persons, groups of such persons or harvesters referred to in those Articles from the obligation to declare the yield and/or area.In such cases the competent authorities designated by the Member States shall themselves complete the declarations referred to in those Articles by indicating the yield on the basis of the data in the register.2. For the purposes of table wine for which the production declaration does not include information enabling the yield per hectare obtained to be determined, that yield shall be assessed by the responsible authority in the Member State on the basis, in particular, of the existing annually updated vineyard register. The yield may in no case be lower than the average yield in the region where the wine was made.CHAPTER III Stock declarations Article 6 1. Natural or legal persons or groups of such persons, other than private consumers and retailers, shall declare each year to the competent authorities designated by the Member States the stocks of concentrated grape must, rectified concentrated grape must and wine held by them on 31 August. As regards Community wine products such declarations shall not include those obtained from grapes harvested in the same calender year.However, Member States whose annual wine production does not exceed 25 000 hectolitres may exempt traders, other than retailers, who hold small stocks from the obligation to make the declarations provided for in the first subparagraph if the competent authorities are in a position to give the Commission a statistical assessment of those stocks held in the Member State.2. 'Retailer` within the meaning of paragraph 1 shall mean any natural or legal person or group of such persons whose business activity includes the sale of wine in small quantities directly to the consumer, with the exception of those who use cellars equipped for storing and handling wines in large quantities.The quantities referred to in the first subparagraph shall be determined by each Member State having regard in particular to the special features of trade and distribution.3. The declaration provided for in paragraph 1 shall contain at least the information specified in Table C of Annex I.CHAPTER IV General provisions Article 7 Member States shall draw up the model forms for the various declarations and shall ensure that the said forms provide at least for the information specified in Tables A, Aa, B and C.The abovementioned forms need not include an express reference to the area and/or yield per hectare where the Member State is able to determine this with certainty from the other information contained in the declaration, such as the area in production and the total harvest of the holding, or in the vineyard register.The information contained in the declarations referred to in the first subparagraph shall be centralized at national level.Member States shall adopt any control measures necessary to ensure the accuracy of the declarations.They shall notify the Commission of such measures and shall send in the model forms drawn up pursuant to the first subparagraph.Article 8 For the purposes of making out the declarations referred to in Articles 1, 3 and 6, 'other wines` mean:(a) wines obtained from grapes of varieties not listed in the classification of vine varieties annexed to Regulation (EEC) No 3800/81 as wine-grape varieties for the administrative unit where the grapes were harvested;(b) wines obtained from grapes of varieties listed in the classification of wine varieties annexed to Regulation (EEC) No 3800/81 simultaneously for the same administrative unit as both wine-grape varieties and either table-grape varieties, varieties for the production of dried grapes of varieties for the production of wine spirits.However, for the purposes of the declaration referred to in Article 3 'other wines`, as defined in point (b), shall mean exclusively wines intended for the production of wine spirits with registered designation of origin or wine intended for compulsory distillation as provided for in Article 36 of Regulation (EEC) No 822/87.Article 9 The quantities of products to be entered in the declarations provided for in Articles 1, 3 and 6 shall be expressed in hectolitres of wine. The quantities of concentrated grape must and rectified concentrated grape must entered in the declarations referred to in Articles 3 and 4 shall be expressed in hectolitres of those products.However, Member States may lay down that in the declarations provided for in Article 1 the quantities are to be expressed in quintals rather than hectolitres.Quantities of products other than wine shall be converted into hectolitres of wine using coefficients fixed by the Member States. These coefficients may differ for the various regions of production. Member States shall communicate them to the Commission at the same time as the summary provided for in Article 15.The quantity of wine entered in the production declarations provided for in Article 3 shall be the total quantity obtained on completion of the principal alcoholic fermentation, including the wine lees.Article 10 This Regulation shall not affect any provisions of Member States on harvest, production, treatment, marketing or stock declarations which provide for the supply of fuller information, in particular by covering a wider range of persons than those provided for in Articles 1, 3 and 6.Article 11 1. The declarations referred to in Articles 1 and 3 shall be submitted not later than 10 December. However, Member States may set an earlier date or dates. They may also set a date on which the quantities held are taken into account in making declarations.However, for the 1996/97 marketing year these declarations must be submitted not later than 15 December 1996.2. The declarations provided for in Article 6 shall be made not later than 7 September in respect of quantities held on 31 August.CHAPTER V Penalties Article 12 Persons required to submit harvest, production, stock, treatment or marketing declarations who do not submit such declarations by the dates specified in Article 11 shall not benefit, except in cases of force majeure, from the measures provided for in Articles 32, 38, 41, 45 and 46 of Regulation (EEC) No 822/87 for the wine year in question or the following wine year.However, exceeding the time limits specified in the first subparagraph by not more than five working days shall entail only a 15 % reduction in the amounts payable for the wine year in question. The reduction in the amounts payable shall be 30 % if the said time limits are exceeded by not more than 10 working days.Article 13 1. Persons required to submit harvest, production, stock, treatment or marketing declarations who submit declarations found to be incomplete or incorrect by the competent authorities of the Member States may benefit from the measures referred to in Articles 32, 38, 41, 45 and 46 of Regulation (EEC) No 822/87 only if the missing or incorrect details are not essential to the proper application of the measures in question.2. Except in cases of force majeure, where the declarations referred to in Article 3 concern the production of table wine and are found to be incomplete or inaccurate by the competent authorities or the Member States, and where knowledge of the missing or incorrect information is essential for the proper application of the measures referred to in paragraph 1 and those errors are such as to produce underestimates of yields, the Member State shall apply the following penalties without prejudice to national penalties:(a) as regards the measures referred to in Articles 32, 45 and 46 of Regulation (EEC) No 822/87, the aid shall be reduced in the following proportions:- by the same percentage as the adjustment of the yield where that adjustment is not more than 5 %,- by twice the percentage of the adjustment of yield where that adjustment is more than 5 % and not more than 20 %.Neither this aid nor that for the following wine year shall be granted where the adjustment of the yield is more than 20 %.Where the error detected in the declaration arises from information supplied by other operators and/or associates whose names are entered in the required documents and that information cannot be checked a priori by the declarant, the aid shall be reduced only by the percentage of the adjustment made;(b) as regards the measures referred to in Articles 38 and 41 of Regulation (EEC) No 822/87:(i) where the wine delivered for distillation has not yet been paid for, the price payable by the distiller to the declaring producer shall be reduced as follows:- by the same percentage as the adjustment of the yield where that adjustment is not more than 5 %,- by twice the percentage of the adjustment of the yield where that adjustment is more than 5 % and not more 20 %.Neither this aid nor that for the following wine year shall be granted where the adjustment of the yield is more than 20 %.Where the error detected in the declaration arises from information supplied by other operators and/or associates whose names are entered in the required documents and that information cannot be checked a priori by the declarant, the aid shall be reduced only by the percentage of the adjustment made.The competent authorities shall adjust the aid to be paid to the distiller in proportion to the price paid to the producer;(ii) where the wine delivered for distillation has already been paid for, the competent authorities shall impose on the distiller the obligation to recover from the declaring producers the amounts referred to in point (i). The aid to be paid to the distiller shall be adjusted in proportion to the price finally due to the producer;(c) the quantity of production to be delivered for compulsory distillation as provided for in Article 39 of Regulation (EEC) No 822/87 resulting from application of the adjusted yield shall be increased by 20 % where Article 5 (2) of this Regulation is applied.3. Where the aid referred to under points (a) and (b) of paragraph 2 has already been paid, the competent authorities shall recover the excess amount of aid paid plus interest at the rate current in the Member State from the date of payment of the aid until its recovery.Any excess in the advance aid obtained in application of the rules on that matter must be returned to the competent agency plus interest at the rate current in the Member State from the date of payment of the advance until its recovery.CHAPTER VI Communications to be made by the Member States Article 14 1. At the beginning of each wine-growing year, Member States shall estimate the foreseeable volume of production of table wines, quality wines psr and other wines respectively on their territory. They shall communicate this estimate to the Commission before 20 September.Member States shall communicate corrected wine production estimates to the Commission before 15 October and before 15 November.2. Member States shall estimate the yield per hectare for table wine production on their territory.They shall communicate this estimate to the Commission before 15 February according to the following classes of yield:- not more than 45 hl/ha,- more than 45 hl/ha and not more than 70 hl/ha,- more than 70 hl/ha and not more than 90 hl/ha,- more than 90 hl/ha and not more than 110 hl/ha,- more than 110 hl/ha and not more than 140 hl/ha,- more than 140 hl/ha and not more than 200 hl/ha,- more than 200 hl/ha.Article 15 1. A summary of the declarations provided for in Articles 1 and 3 shall be communicated to the Commission in the form provided for in Table D of Annex I before 15 February.2. A summary of the declarations provided for in Article 6 shall be communicated to the Commission before 30 November in the form provided for in Table E of Annex I.Article 16 Member States shall notify the Commission of any important new facts which are likely to alter substantially the assessment of available quantities and uses based on the final information for past years.CHAPTER VII Final provisions Article 17 Regulation (EEC) No 3929/87 is repealed.References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table set out in Annex II.Article 18 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 July 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 84, 27. 3. 1987, p. 1.(2) OJ No L 148, 30. 6. 1995, p. 31.(3) OJ No L 369, 29. 12. 1987, p. 59.(4) OJ No L 47, 24. 2. 1996, p. 8.(5) OJ No L 84, 27. 3. 1987, p. 59.(6) OJ No L 314, 28. 12. 1995, p. 14.(7) OJ No L 381, 31. 12. 1981, p. 1.(8) OJ No L 232, 29. 9. 1995, p. 2.(9) OJ No L 208, 31. 7. 1986, p. 1.(10) OJ No L 148, 30. 6. 1995, p. 37.ANNEX I TABLE A GRAPE HARVEST DECLARATION >START OF GRAPHIC>>END OF GRAPHIC>TABLE A a (1) GRAPE HARVEST DECLARATION>START OF GRAPHIC>>END OF GRAPHIC>>START OF GRAPHIC>>END OF GRAPHIC>TABLE CDECLARATION OF WINE AND MUST STOCKS ON 31 AUGUST 19 . . >START OF GRAPHIC>>END OF GRAPHIC>TABLE D>START OF GRAPHIC>>END OF GRAPHIC>TABLE EDECLARATION OF WINE AND MUST STOCKS ON 31 AUGUST 19 . . >START OF GRAPHIC>>END OF GRAPHIC>(1) This table is for products sold or delivered before the production declaration.ANNEX II CORRELATION>TABLE>